DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "the frame" and “the hub” in lines 2-3 of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 2009/0052820.

In regard to claim 1,
Chang discloses a fan module comprising: a frame (see fig. 2A); a fan 2 configured to rotate about an axis of the frame (axis running through shaft 24), the fan having a hub (central portion of impeller 21, see fig. 2A) with a plurality of blades extending radially from the hub (two blades shown in fig. 2A); and an electric motor 20 configured to rotate the fan about the axis, the electric motor comprising: a bearing holder (bushing 23) connected at a first bearing holder end (lower end 234 in figs. 2A and 2B) to the frame and extending into the hub 21 at a second bearing holder end (upper end 233 in figs. 2A and 2B), the bearing holder 23 having a first section (tube 232) with a first diameter that is smaller than diameters of the first bearing holder end 234 and the second bearing holder end 233; a first bearing 22 retained by the bearing holder at the first bearing holder end; a second bearing 22 retained by the bearing holder at the second bearing holder end; a shaft 24 retained by the first bearing and the second bearing; and a stator 26 surrounding the first section 232 of the bearing holder. 

    PNG
    media_image1.png
    593
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    481
    348
    media_image2.png
    Greyscale

	In regard to claim 10,
The shaft 26 is retained by the first bearing 22 at a first (lower) shaft end and retained by the second bearing 22 at a second (upper) shaft end. 

In regard to claim 11,
The diameters of the first bearing holder end 234 and the second bearing holder end 233 are the same (d02, see fig. 2B).

In regard to claim 13, 
An inner diameter of the stator 26 is smaller than outer diameters of the first bearing 22 and the second bearing 22 (see fig. 2A, stator overlaps bearing holder ends). 


In regard to claim 14,
Chang discloses a fan motor 20 comprising: a bearing holder 23 connected at a first bearing holder end 234 to a frame (see fig. 2A) and extending into a hub (see, again, fig. 2A) at a second bearing holder end 233, the bearing holder 23 having a first section (tube 232) with a first diameter that is smaller than diameters of the first bearing holder end 234 and the second bearing holder end 233 (see fig. 2B); a first bearing 22 retained by the bearing holder at the first bearing holder end 234; a second bearing 22 retained by the bearing holder at the second bearing holder end 233; a shaft 24 retained by the first bearing and the second bearing; and a stator 26 surrounding the first section 232 of the bearing holder. 

In regard to claim 19,
The shaft 26 is retained by the first bearing 22 at a first (lower) shaft end and retained by the second bearing 22 at a second (upper) shaft end. 

In regard to claim 20,
An inner diameter of the stator 26 is smaller than outer diameters of the first bearing 22 and the second bearing 22 (see fig. 2A, stator overlaps bearing holder ends). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2009/0052820, in view of Horng et al., US 10,673,302.
	
	In regard to claim 2,
Chang discloses all of the limitations substantially as claimed except the bearing holder being comprised of a first piece removably coupled to a second piece, instead teaching a single integral bearing holder 23. However, Horng teaches a substantially similar device with a two-piece bearing holder for an electric motor, the bearing holder being comprised of a first piece (upper bearing seat 3) and a second piece (lower bearing seat 1). This two-piece construction allows for smoother insertion of the stator into position during assembly. See col. 5, ll. 37-64. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the integral bearing holder of Chang to be a two-piece bearing holder as taught by Horng as it may aid in the assembly of the structure.

    PNG
    media_image3.png
    818
    620
    media_image3.png
    Greyscale


In regard to claim 3,
The first piece 3 of Horng includes the first bearing holder end (for holding bearing 5), and the second piece 1 includes the first section (shaft tube 11) and the second bearing holder end (for holding bearing 4). 

In regard to claim 4,
In regard to the limitation that the first section (shaft tube 11) is removably coupled to the second bearing holder end within the second piece 1 of the bearing holder, it is noted that making integral parts separable is obvious if it desirable “for any purpose.” See In re Dulberg, 289 F.2d 522, 523 (CCPA 1961). In the present case, Horng has already established that access to the internal structure allows for easier assembly and disassembly, such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to have made the second piece separable for the same purpose.

In regard to claim 12, 
The diameters of the first bearing holder end of Horng and the second bearing holder end are different (see fig. 6). 

In regard to claim 15,
Chang discloses all of the limitations substantially as claimed except the bearing holder being comprised of a first piece removably coupled to a second piece, instead teaching a single integral bearing holder 23. However, Horng teaches a substantially similar device with a two-

In regard to claim 16,
The first piece 3 of Horng includes the first bearing holder end (for holding bearing 5), and the second piece 1 includes the first section (shaft tube 11) and the second bearing holder end (for holding bearing 4). 

In regard to claim 17,
In regard to the limitation that the first section (shaft tube 11) is removably coupled to the second bearing holder end within the second piece 1 of the bearing holder, it is noted that making integral parts separable is obvious if it desirable “for any purpose.” See In re Dulberg, 289 F.2d 522, 523 (CCPA 1961). In the present case, Horng has already established that access to the internal structure allows for easier assembly and disassembly, such that it would have been obvious to a person having ordinary skill in the art at the time of the invention to have made the second piece separable for the same purpose.

Claims 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2009/0052820, in view of Reinhardt et al., US 5,258,676.

    PNG
    media_image4.png
    540
    770
    media_image4.png
    Greyscale


Chang discloses all of the limitations as claimed, and appears to show a circuit board in the drawing of fig. 2A, but does not explicitly disclose that it is a circuit board nor how it is coupled to the fan. However, Reinhardt teaches a fan with a hub 11 and a frame (securing flange 19) and a circuit board 15 coupled to the frame 19. The circuit board is provided to control the motor 1 driving the fan. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have included a circuit board to control the motor of Chang. Note also that the circuit board 19 has a radial dimension that is smaller than the diameter of the hub 11. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2009/0052820, in view of Rapp et al., U S7,859,145.
Chang discloses all of the limitations as claimed, but is silent as to the dimensions of the fan and the hub. However, Rapp teaches that miniature fans usually have dimensions with a diameter of 40 mm (col. 1, ll. 18-25). As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have sized the fan of Chang as suitable for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PATRICK HAMO/Primary Examiner, Art Unit 3746